Sears, Justice.
This appeal stems from the trial court’s decision permitting the relocation of a private, abandoned cemetery.1 Because the record shows that the trial court properly considered the factors specified in OCGA § 36-72-8, and because the record supports the trial court’s finding that the interest of Columbia County in relocating the cemetery outweighs any and all competing interests2 in leaving the cemetery undisturbed, we hereby affirm the decision of the trial court.3

Judgment affirmed.


All the Justices concur.


 See OCGA § 36-72-14 (a).


 Of nine known descendants, the appellant is the only one who opposes the trial court’s ruling.


 See Hughes v. Cobb County, 264 Ga. 128, 130-131 (441 SE2d 406) (1994).